                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JOSHUA STRICKLIN                                                                       PLAINTIFF
ADC #138119

v.                             Case No: 5:18-cv-00116 KGB-PSH

WHITE, et al.                                                                       DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, it is considered, ordered, and adjudged that this action

is dismissed without prejudice.

       So adjudged this the 11th day of July 2019.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
